DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Interview Summary 
Please see attached PTO Form 413. 

Status of the Claims
The previous Non-Final Action of 05/20/2022 is hereby vacated. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omi (US 2005/0230133).
Regarding claims 1 and 6, Omi discloses a working machine (figs. 1, 3), comprising: 5a pipe (the scope of the term “pipe” includes the shown unlabeled housing of 4); a body unit (body of 1) disposed at a rear end (fig. 1) of the pipe (housing of 4) and comprising (para. 14) a prime mover (3); a tool unit (2) disposed at a front end (fig. 1) of the pipe (housing of 4) and comprising a front tool (para. 14); a shaft (5, i.e. as shown between bearings 7) disposed inside (fig. 3) the pipe (housing of 4) and configured to transmit power of the prime mover to the front tool; and 10a speed increaser (by para. 26, the gearing 13/14 can be a speed increaser rather than reducer as shown) disposed between (fig. 3) the shaft (5) and the front tool (i.e., attached to 6 via 2), wherein the speed increaser (13/14; para. 26) is configured to make a rotational speed of the front tool higher than a rotational speed of the shaft (para. 26); wherein the prime mover (3) is a motor (para. 14).  

    PNG
    media_image1.png
    710
    694
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Omi (US 2005/0230133), in view of Li et al. (US 2017/0326712).
Regarding claims 2-4, Omi discloses wherein the rotational speed of the prime mover (3) is higher than the rotational speed of the front tool (by para. 26, the gearing 13/14 can be configured as a speed increaser).   
However, Omi is silent regarding further comprising a speed reducer disposed between the shaft and the prime mover, wherein the speed reducer is configured to make the rotational speed of the shaft lower than a rotational speed of the prime mover; and does not disclose wherein the speed reducer comprises helical gears. 
Li is in the related field of driving devices for a power tool (abstract) and teaches a speed reducer (60) disposed between (figs. 1, 3, 6) a shaft (77) and a prime mover (50), wherein the speed reducer is configured to make the rotational speed of the shaft lower than a rotational speed of the prime mover; wherein the speed reducer (60) comprises helical gears (paras. 9, 34). 

    PNG
    media_image2.png
    697
    475
    media_image2.png
    Greyscale

Li also evidences the benefit of the gearbox in power tool applications (paras. 2, 15, 21, 37) to be an increased effective transmission ratio without an increase in size (para. 34); and/or a reduced cost (para. 21). Further, it was common knowledge in the art that using speed reduction gearing at the output of a motor advantageously saves energy/cost by meeting a desired output torque with less current or a smaller motor. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the speed reducer in the arrangement as taught by Li in combination with the disclosed motor of Omi, in order to transmit power from Omi’s motor with an increased effective transmission ratio that does not increase the size of the apparatus; or to save energy or cost by meeting a desired output torque with less current or with a smaller motor.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Omi (US 2005/0230133), in view of Morabit (US 2011/0232436).
Regarding claim 5, Omi discloses the working machine according to claim 1, but does not disclose wherein the speed increaser comprises bevel gears.  
Morabit is in the related field of power tools (abstract) and teaches a gearbox (28) comprises bevel gears (by para. 60, any type of gearbox could be used, such as a beveled gear gearbox as would be apparent to those of ordinary skill in the art). 

    PNG
    media_image3.png
    656
    938
    media_image3.png
    Greyscale

	Further, it is common-knowledge in the art that the gear-ratio of a meshed bevel gearset determines speed or torque reduction; and that the benefit of bevel gearing is to allow a change in the axis of rotation, e.g. to allow changing of the angle of output relative to input. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use bevel gears, such as taught by Morabit, in combination with the disclosed speed increaser of Omi, for the expected advantage of allowing a change in the output angle between the different tool heads of Omi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658